Per Curiam:
1st. That the provisions of sec. 531 of the civil code do not affect appeals in criminal cases.
*582d. That an appeal in a criminal action taken in compliance with the requirements of chapter 22 of the criminal code, during a term of the supreme court, may, in its discretion, be heard and determined at the same term.
8d. Any order enlarging the time within which the clerk of the circuit court must prepare and transmit the transcript on an appeal, in a criminal action, to the supreme court, must be made by the court, or judge thereof, where the notice of appeal is filed.
Motion denied.